Citation Nr: 0634550	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  04-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans










FINDINGS OF FACT

1.  In a July 1985 decision, the Board of Veterans' Appeals 
(Board) denied service connection for tinnitus.  

2.  The evidence received since the Board's July 1985 denial 
of service connection for tinnitus is new and material and 
raises a reasonable possibility of substantiating the claim 
for service connection for such disorder.

3.  The veteran's tinnitus has been associated with his 
active duty.


CONCLUSIONS OF LAW

1.  The Board's July 1985 denial of service connection for 
tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The evidence received since the Board's July 1985 
determination is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment and were not yet final as of 
that date.

As the Board will discuss in the following decision, the 
previously denied claim of entitlement to service connection 
for tinnitus is being reopened.  Also, the de novo claim for 
service connection for tinnitus is being granted.  
Importantly, the favorable action with regard to these issues 
poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Analysis

According to the relevant evidence available at the time of 
the Board's July 1985 decision, service medical records were 
negative for complaints of, treatment for, or findings of 
tinnitus.  Additionally, the first post service clinical 
documentation of tinnitus occurred at the time of a February 
1984 VA audiological examination.

Thus, in July 1985, the Board determined that the claims 
folder contained no competent evidence of diagnosed tinnitus 
associated with the veteran's active military duty.  The 
Board, therefore, denied service connection for tinnitus.  
The Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2006).  The 
regulation regarding new and material evidence was somewhat 
recently amended.  See 38 C.F.R. § 3.156(a) (2006).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for tinnitus was 
filed in February 2003.  Therefore, the amended regulation 
applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is "new 
and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).

At the time of the July 1985 Board decision, there was no 
competent evidence of diagnosed tinnitus associated with the 
veteran's active service.  The additional records received 
since the prior decision now include competent evidence of 
diagnosed tinnitus attributable to active service.  
Specifically, a VA audiologist who examined the veteran in 
August 2003 concluded at that time (and subsequently 
reiterated this opinion in October and December 2003) that 
the veteran's tinnitus was related to his service.  

This evidence is clearly probative because, for the first 
time, competent evidence of diagnosed tinnitus associated 
with active service has been presented.  The Board finds, 
therefore, that the additional evidence received since the 
prior final denial of service connection for tinnitus in July 
1985 raises a reasonable possibility of substantiating this 
issue.  See 38 C.F.R. § 3.156(a) (2006).  This additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations and serves as a basis to 
reopen the veteran's claim for service connection for 
tinnitus.  See 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(2006).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for tinnitus has been received, the Board must now 
address the de novo issue of entitlement to service 
connection for tinnitus.  In this regard, the Board notes 
that service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from injury or disease.  
If there is no showing of any resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Board acknowledges that the service medical records do 
not disclose complaints of, treatment for, or findings of 
tinnitus.  In fact, service medical records entries dated in 
August and September 1974, which note the veteran's 
complaints of left ear hearing problems, include his denial 
of a history of loud noise exposure.  Further, tinnitus was 
not first diagnosed until the February 1984 VA examination.  
Subsequently, in February 2004 and April 2004, two VA 
audiologists reviewed the veteran's claims folder and 
examined him.  The February 2004 audiologist concluded that 
the veteran's "tinnitus is less than likely a result of 
military service," and the April 2004 audiologist opined that 
the veteran's "tinnitus is less than likely related to 
military service."  

However, the veteran underwent a VA examination in August 
2003 in which he referenced pertinent in-service trauma and 
noise exposure.  Specifically, he stated that he had suffered 
from tinnitus in the left ear since an explosion in 1973 
during basic training.  Significantly, in accepting the 
credibility of this statement, the examining audiologist 
indicated that "tinnitus [in the veteran's left ear] was as 
likely as not service related."  In an October 2003 addendum, 
the audiologist reiterated this opinion.  Also, in December 
2003, the audiologist concluded that the veteran's tinnitus 
"was as likely as not service related."  

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) recently held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id. at 1336.  In the present case, 
the veteran served on active military duty from August 1973 
to July 1976.  While service medical records include the 
veteran's denial of a history of noise exposure one year into 
his active duty, the service medical records for the 
remainder of his active duty (two additional years) are 
negative for any admissions, or denials, of noise exposure.  

Throughout the current appeal, the veteran has asserted that 
he began having problems with tinnitus after he was exposed 
to loud weapons firing noises and explosive noises during his 
basic training in service.  In addition, he has maintained 
that his job as a freight operations man during service 
involved work in a noisy environment without adequate ear 
protection.  Also of record is an April 2004 statement from 
the veteran's mother, who explained that her son (the 
veteran) had had complaints about noises and hissing sounds 
in his ears from the time that he had graduated from Marine 
training to the present.  

The veteran is competent to report the onset of pertinent 
symptoms and continued symptomatology since then.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge).  The Board finds the veteran's 
account of his in-service noise exposure to be credible, 
especially since that reported history has been deemed 
reliable by the VA audiologist who evaluated him for 
compensation purposes several times in 2003.  

The Board has carefully reviewed the assembled documentation 
noted above on a de novo basis.  The essential fact remains 
that a competent VA audiologist has reported on three 
separate occasions that the veteran's tinnitus is as likely 
as not service related.  The Board acknowledges that two 
other VA examiners have reached an opposite conclusion.  
However, the Board does not believe that the examining 
audiologist's opinions of 2003 are inherently incredible or 
unreliable.  They were based, at least in part, on medical 
expertise as well as acceptance of the veteran's history.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) and 
Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (in 
which the Court holds that the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history provided by the veteran and 
instead must evaluate the credibility and weight of the 
history upon which the opinion is predicated).  In the 
Board's opinion, the evidence in favor of the veteran's claim 
and the evidence against his claim are in relative equipoise 
and, as such, must be decided in his favor.  See 38 C.F.R. 
§ 3.102 (2006).  

The Board notes that the VA audiologist concluded in August 
and October 2003 that the veteran's left ear tinnitus was 
service related.  However, in the December 2003 report, this 
VA audiologist expressed his opinion that the veteran's 
"tinnitus . . . was as likely as not service related."  
Furthermore, the record contains multiple references to 
complaints, and findings, of bilateral tinnitus.  In 
addition, no distinction is made between bilateral or 
unilateral conditions in the evaluation of tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).  See also 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  Consequently, 
the Board finds that service connection for bilateral 
tinnitus is warranted.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for tinnitus, 
the appeal is granted.

Service connection for tinnitus is granted.



	                        
___________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


